Exhibit 10.4
GLOBAL NON-QUALIFIED SHARE OPTION AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Name of Optionee:  
No. of Option Shares:   Ordinary Shares (as defined below)
Option Exercise Price per Share: $ 
        [Must be the higher of (a) 1/13 of the closing price of the Company’s
ADSs as quoted on the NASDAQ on the date of grant, and (b) 1/13 of the average
closing price of the Company’s ADSs quoted on the NASDAQ for the five trading
days immediately preceding date of grant]
Grant Date:  
Expiration Date:  
        [No more than 10 years]
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan as amended
through the Grant Date (the “Plan”), and this Global Share Option Award
Agreement for Employees, including any additional terms and conditions for the
Optionee’s country set forth in the appendix attached hereto (the “Appendix,”
and together with the Global Share Option Award Agreement, the “Agreement”),
BeiGene, Ltd., an exempted company incorporated in the Cayman Islands with
limited liability, (the “Company”) hereby grants to the Optionee named above an
option (the “Share Option”) to purchase on or prior to the Expiration Date
specified above all or part of the number of ordinary shares, par value
US$0.0001 per share of the Company (the “Ordinary Shares”) specified above at
the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. The Ordinary Shares may be
represented by American Depositary Shares (“ADSs”), and each ADS represents 13
Ordinary Shares. References herein to the issuance of Ordinary Shares shall also
refer to the issuance of ADSs on the same basis of one ADS for every 13 Ordinary
Shares. The Option Exercise Price per ADS shall equal the Option Exercise Price
per Share multiplied by 13. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless defined differently herein.
1.Exercisability Schedule. No portion of this Share Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as described in Section 2 of the
Plan) to accelerate the following exercisability schedule, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee has served continuously as an
employee of the Company or a Subsidiary on such dates:
Incremental Number of Option Shares Exercisable
Exercisability Date_____________ (___%)_________________________
(___%)_________________________ (___%)_________________________
(___%)_________________________ (___%)____________

Version: June 2020

--------------------------------------------------------------------------------



In determining the number of vested Option Shares at the time of any exercise,
the number of Option Shares shall be rounded down to the nearest whole ADS or
the nearest increment of 13 Ordinary Shares.
Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Share Option only in the following manner:
from time to time on or prior to the Expiration Date of this Share Option, the
Optionee may give written notice to the Administrator of Optionee’s election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the aggregate Option Exercise Price per Share may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Ordinary Shares that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
aggregate Option Exercise Price per Share, provided that in the event the
Optionee chooses to pay the aggregate Option Exercise Price per Share as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; (iv) if
permitted by the Administrator, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Ordinary Shares issuable upon
exercise by the largest whole number of Ordinary Shares with a Fair Market Value
that does not exceed the aggregate Option Exercise Price per Share; or (v) a
combination of (i), (ii), (iii) and (iv) above. Payment instruments will be
received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the aggregate Option Exercise Price per Share, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of law, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Ordinary Shares to be purchased
pursuant to the exercise of Share Options under the Plan and any subsequent
resale of the Ordinary Shares will be in compliance with applicable laws and
regulations. In the event the Optionee chooses to pay the aggregate Option
Exercise Price per Share by previously-owned Ordinary Shares through the
attestation method, the number of Ordinary Shares transferred to the Optionee
upon the exercise of the Share Option shall be net of the Ordinary Shares
attested to.
(b)The Ordinary Shares purchased upon exercise of this Share Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any Ordinary Shares subject to this
Share Option unless and until this Share Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the Ordinary Shares to the Optionee, and the Optionee’s name shall
have been entered as the shareholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Ordinary Shares.
        2
Version: June 2020

--------------------------------------------------------------------------------



(c)The minimum number of Ordinary Shares with respect to which this Share Option
may be exercised at any one time shall be 104 Ordinary Shares and shall be
exercised in increments of 13 Ordinary Shares, unless the number of Ordinary
Shares with respect to which this Share Option is being exercised is the total
number of Ordinary Shares subject to exercise under this Share Option at the
time.
(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date.
3.Termination of Employment.
(a)If the Optionee’s employment by the Company or a Subsidiary is terminated,
the period within which to exercise the Share Option may be subject to earlier
termination as set forth below. For the avoidance of doubt, employment during
only a portion of the vesting period shall not entitle the Optionee to vest in a
pro rata portion of unvested Share Options.
(b)For purposes of this Share Option, the Optionee’s employment shall be
considered terminated as of the date the Optionee is no longer actively employed
by the Company or any of its Subsidiaries (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any) and such date will not be
extended by any notice period (e.g., the date would not be delayed by any
contractual notice period or any period of “garden leave” or similar period
mandated under employment or other laws in the jurisdiction where the Optionee
is employed or the terms of the Optionee’s employment agreement, if any). The
Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively employed for purposes of the Share Option (including
whether the Optionee may still be considered to be employed while on a leave of
absence).
(c)Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may be exercised by the
Optionee’s legal representative or legatee for a period of 12 months after the
date of death or until the Expiration Date, if earlier. Any portion of this
Share Option that is not exercisable on the date of death shall terminate
immediately and be of no further force or effect.
(d)Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may be exercised by the Optionee
for a period of 12 months after the date of disability or until the Expiration
Date, if earlier. Any portion of this Share Option that is not exercisable on
the date of disability shall terminate immediately and be of no further force or
effect.
(e)Termination for Cause. If the Optionee’s employment terminates for Cause, any
portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.
(f)Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months after the date of termination or
until the Expiration
        3
Version: June 2020

--------------------------------------------------------------------------------



Date, if earlier. Any portion of this Share Option that is not exercisable on
the date of termination shall terminate immediately and be of no further force
or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and
Optionee’s representatives or legatees.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Share Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
6.Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing the
Optionee (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
taxrelated items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee (“Tax-Related Items”) is and remains the
Optionee’s responsibility and may exceed the amount, if any, actually withheld
by the Company or the Employer. The Optionee further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Share Option, including, but not limited to, the grant, vesting or
exercise of this Share Option, the subsequent sale of Ordinary Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of this Share Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
is subject to Tax-Related Items in more than one jurisdiction, the Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company (or its designated agent) to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
the proceeds of the sale of Ordinary Shares acquired upon settlement of this
Share Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Optionee’s behalf pursuant to this authorization
without further consent). As of the date hereof, the Optionee certifies
that this Agreement is entered into in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act or any other
securities laws.
(b)  Alternatively, the Company and/or the Employer, or their respective agents,
at their discretion, are authorized to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by (i) withholding from the
Optionee’s salary, wages or other cash compensation payable to the Optionee by
the Company and/or the Employer; or (ii) withholding from Ordinary Shares to be
issued to the Optionee upon exercise of this Share Option; or (iii) any other
method of withholding determined by the Company and permitted by applicable law;
provided, however, that that if the Optionee is an officer of the Company under
Section 16 of the Exchange Act, then Tax-Related Items, if any, shall be
withheld as described in subsection (a) of this Paragraph 6.
(c) Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering statutory withholding
amounts or other applicable withholding rates, including maximum rates
applicable in the Optionee’s jurisdiction(s). In the event of over-withholding,
the Optionee may receive a refund of any over-withheld amount in cash (with no
        4
Version: June 2020

--------------------------------------------------------------------------------



entitlement to the equivalent in Ordinary Shares), or if not refunded, the
Optionee may seek a refund from local tax authorities. In the event of
under-withholding, the Optionee may be required to pay any additional
Tax-Related Items directly to the applicable tax authority or to the Company
and/or the Employer. If the obligation for Tax-Related Items is satisfied by
withholding from Ordinary Shares, for tax purposes, the Optionee is deemed to
have been issued the full number of Ordinary Shares subject to the this Share
Option, notwithstanding that a number of the Ordinary Shares is held back solely
for the purpose of paying the Tax-Related Items.
(d) While this Agreement is in effect, the Optionee agrees (i) not to enter into
or alter any corresponding or hedging transaction or position with respect to
the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 6.
The Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Ordinary Shares, or the proceeds of the sale of Ordinary
Shares, if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7.No Obligation to Continue Employment or Other Service. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment or other service and neither the Plan nor
this Agreement shall interfere in any way with the right of the Employer to
terminate the employment of the Optionee at any time.
8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.Nature of Grant. In accepting the Award, the Optionee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of this Share Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of Share
Options, or benefits in lieu of Share Options, even if Options have been granted
in the past;
(c)all decisions with respect to future Share Options or other grants, if any,
will be at the sole discretion of the Company;
(d)the Optionee is voluntarily participating in the Plan;
(e)the grant of this Share Option does not establish an employment or other
service relationship between the Optionee and the Company;
(f)this Share Option and any Ordinary Shares subject to this Share Option, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(g)unless otherwise agreed with the Company, this Share Option and the Ordinary
Shares subject to this Share Option, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Optionee may provide as a director of a Subsidiary;
(h)this Share Option and any Ordinary Shares subject to this Share Option, and
the income from and value of same, are not part of normal or expected
compensation for any purpose, including, without
        5
Version: June 2020

--------------------------------------------------------------------------------



limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, holiday pay,
pension or retirement or welfare benefits or similar mandatory payments;
(i)the future value of the Ordinary Shares underlying this Share Option is
unknown, indeterminable, and cannot be predicted with certainty;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Share Option resulting from the termination of the Optionee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Optionee is
employed or the terms of the Optionee’s employment agreement, if any);
(k)unless otherwise provided in the Plan or by the Company in its discretion,
this Share Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Share Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
(l)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Optionee’s local currency
and the United States Dollar that may affect the value of this Share Option or
of any amounts due to the Optionee pursuant to the exercise of this Share Option
or the subsequent sale of any Ordinary Shares acquired upon exercise.
10.Appendix. Notwithstanding any provision of this Global Share Option Award
Agreement for Employees, if the Optionee resides in a country outside the United
States or is otherwise subject to the laws of a country other than the United
States, this Share Option shall be subject to the additional terms and
conditions set forth in the Appendix for the Optionee’s country, if any.
Moreover, if the Optionee relocates to one of the countries included in the
Appendix during the term of this Share Option, the additional terms and
conditions for such country shall apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix forms
part of this Agreement.
11.Language. The Optionee acknowledges that he or she is sufficiently proficient
in the English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Optionee to understand the terms of
this Agreement. If the Optionee has received this Agreement, or any other
documents related to this Share Option and/or the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
13.Waivers. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Optionee.
14.Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
15.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
        6
Version: June 2020

--------------------------------------------------------------------------------



16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on this Share Option and the Ordinary Shares acquired upon
exercise of this Share Option, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
18.Electronic Delivery and Acceptance of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company, or any third party designated by the Company.
19.Insider Trading Restrictions / Market Abuse Laws. By accepting this Share
Option, the Optionee acknowledges that he or she is bound by all the terms and
conditions of any Company insider trading policy as may be in effect from time
to time. The Optionee further acknowledges that, depending on the Optionee’s
country, the broker’s country or the country in which the Ordinary Shares or the
ADSs are listed, the Optionee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Optionee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Share Option) or rights linked to the value of Ordinary
Shares during such times as the Optionee is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee placed before the Optionee
possessed inside information. Furthermore, the Optionee could be prohibited from
(i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
Company’s insider trading policy as may be in effect from time to time. The
Optionee acknowledges that it is the Optionee’s responsibility to comply with
any applicable restrictions, and the Optionee should speak to his or her
personal advisor on this matter.
20.Foreign Asset/Account, Exchange Control and Tax Reporting. The Optionee may
be subject to foreign asset/account, exchange control, tax reporting or other
requirements which may affect the Optionee’s ability acquire or hold Share
Options or Ordinary Shares under the Plan or cash received from participating in
the Plan (including dividends and the proceeds arising from the sale of Ordinary
Shares) in a brokerage/bank account outside the Optionee’s country. The
applicable laws of the Optionee’s country may require that he or she report such
Share Options, Ordinary Shares, accounts, assets or transactions to the
applicable authorities in such country and/or repatriate funds received in
connection with the Plan to the Optionee’s country within a certain time period
or according to certain procedures. The Optionee acknowledges that he or she is
responsible for ensuring compliance with any applicable requirements and should
consult his or her personal legal advisor to ensure compliance with applicable
laws.
        7
Version: June 2020

--------------------------------------------------------------------------------



BEIGENE, LTD.
By:      
Name:
Title:
The undersigned hereby agrees to the terms and conditions of the Agreement.
Electronic agreement pursuant to the Company’s instructions to the Optionee
(including through an online acceptance process) is acceptable.
Date:    
Optionee’s signature
Name:


Optionee’s address:
             
             
             




[Signature Page to Global Non-Qualified Share Option Agreement for Employees
under the 2016 Share Option and Incentive Plan]




        8
Version: June 2020

--------------------------------------------------------------------------------





APPENDIX
GLOBAL SHARE OPTION AWARD AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Share Option Award
Agreement for Employees.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Share
Options if the Optionee works and/or resides in one of the countries listed
below. If the Optionee is a citizen or resident of a country other than the one
in which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or the Optionee transfers employment and/or
residency to a different country after the Share Options are granted, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will apply to the Optionee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Optionee exercises the Share
Options or sells any Ordinary Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.
If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or if the Optionee transfers employment and/or
residency to a different country after the Share Option is granted, the
notifications contained in this Appendix may not be applicable to the Optionee
in the same manner.


        9
Version: June 2020

--------------------------------------------------------------------------------



DATA PRIVACY PROVISIONS


EMPLOYEES IN THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) / UNITED
KINGDOM


(a)Data Collection, Processing and Usage. The Company collects, processes, and
uses certain personally-identifiable information about the Optionee;
specifically, including the Optionee’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, salary, citizenship, job title, any Ordinary Shares or
directorships held in the Company, and details of all Share Options or any other
equity compensation awards granted, canceled, exercised, vested, or outstanding
in the Optionee’s favor, which the Company receives from the Optionee or the
Employer. In granting the Share Options under the Plan, the Company will collect
the Optionee’s personal data for purposes of allocating Ordinary Shares and
implementing, administering and managing the Plan. The Company collects,
processes and uses the Optionee’s personal data pursuant to the Company’s
legitimate interest of managing the Plan and generally administering employee
equity awards and to satisfy its contractual obligations under the terms of the
Agreement.


(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Optionee’s personal data with another company that serves in a similar manner.
MSSB will open an account for the Optionee to receive and trade Ordinary Shares
acquired under the Plan. The Optionee will be asked to agree on separate terms
and data processing practices with MSSB, which is a condition to the Optionee’s
ability to participate in the Plan.


(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China and the United States, respectively. The Company can only meet
its contractual obligations to the Optionee if the Optionee’s personal data is
transferred to the Company and MSSB. The Company’s legal basis for the transfer
of the Optionee’s personal data is to satisfy its contractual obligations under
the terms of the Agreement and/or its use of the standard data protection
clauses adopted by the EU Commission.


(d)Data Retention. The Company will use the Optionee’s personal data only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax, exchange control, labor and securities laws.
This means the Company may retain the Optionee 's personal data after the
Optionee 's employment relationship has terminated. When the Company no longer
needs the Optionee’s personal data, the Company will remove it from its systems
to the fullest extent practicable. If the Company keeps the Optionee’s data
longer, it would be to satisfy legal or regulatory obligations and the Company’s
legal basis would be for compliance with relevant laws or regulations.


(e)Data Subjects Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s country of residence. For example, the Optionee’s
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) place restrictions on processing, (v) lodge
complaints with competent authorities in the Optionee’s country of residence,
and/or (vi) request a list with the names and addresses of any potential
recipients of the Optionee’s personal data. To receive clarification regarding
the Optionee’s rights or to exercise the Optionee’s rights, the Optionee should
contact his or her local human resources department.


EMPLOYEES OUTSIDE THE EU/EEA/UNITED KINGDOM


i.Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number, email address, date
of birth, social insurance, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Ordinary
Shares or directorships held in the Company, details of all Share Options or any
other entitlement to Ordinary Shares or equivalent benefits awarded, canceled,
exercised, purchased, vested, unvested or outstanding in the Optionee’s favor
(“Data”), for the purposes of
        10
Version: June 2020

--------------------------------------------------------------------------------



implementing, administering and managing the Optionee’s participation in the
Plan. The legal basis, where required, for the processing of Data is the
Optionee’s consent.
ii.Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Optionee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.
iii.International Data Transfers. The Company and MSSB are based in the People's
Republic of China ("PRC") and the United States, respectively. The Optionee’s
country or jurisdiction may have different data privacy laws and protections
than the PRC or the United States. The Company’s legal basis, where required,
for the transfer of Data is the Optionee’s consent.
iv.Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.
v.Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary, and the Optionee is providing the consents herein on a
purely voluntary basis. If the Optionee does not consent, or if the Optionee
later seeks to revoke his or her consent, salary from or employment and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Share
Options or other equity awards to the Optionee or administer or maintain such
awards.
vi.Data Subject Rights. The Optionee may have a number of rights under data
privacy laws in the Optionee’s jurisdiction. Depending on where the Optionee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Optionee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Optionee can contact his or her local human resources
representative.
vii.Alternative Basis. The Optionee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Optionee may provide another data privacy consent. If
applicable, the Optionee agrees that upon request of the Company or the
Employer, the Optionee will provide an executed acknowledgement or data privacy
consent form (or any other agreements or consents) that the Company and/or the
Employer may deem necessary to obtain from the Optionee for the purpose of
administering his or her participation in the Plan in compliance with the data
privacy laws in the Optionee’s country, either now or in the future. The
Optionee understands and agrees that the Optionee will not be able to
participate in the Plan if the Optionee fails to provide any such consent or
agreement requested by the Company and/or the Employer.
ARGENTINA
Notifications
Securities Law Information. Neither this Share Option nor the underlying
Ordinary Shares are publicly offered or listed on any stock exchange in
Argentina.
Exchange Control Information. Depending upon the method of exercise chosen for
the Share Option, the Optionee may be subject to restrictions with respect to
the purchase and/or transfer of U.S. dollars pursuant to Argentine
        11
Version: June 2020

--------------------------------------------------------------------------------



currency exchange regulations. The Company reserves the right to restrict the
methods of exercise if required under Argentine laws.
Please note that exchange control regulations in Argentina are subject to
frequent change. The Optionee should consult with his or her personal legal
advisor regarding any exchange control obligations that the Optionee may have
prior to exercising the Option or receiving proceeds from the sale of Ordinary
Shares or dividends. The Optionee must comply with any and all Argentine
currency exchange restrictions, approvals and reporting requirements in
connection with his or her participation in the Plan.
AUSTRALIA
Terms and Conditions


Class Order Exemption. The offer of the Plan in Australia is intended to qualify
for exemption from the prospectus requirements under Class Order 14/1000 issued
by the Australian Securities and Investments Commission. Participation in the
Plan is subject to the terms and conditions set forth in the Offer Document, the
Plan and the Agreement.


Notifications


Tax Notification. Subdivision 83A-C of the Income Tax Assessment Act, 1997
applies to the Share Options granted under the Plan, such that the Share Options
are intended to be subject to deferred taxation.
Exchange Control Information. If the Optionee is an Australian resident,
exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Optionee’s behalf. If there is
no Australian bank involved with the transfer, the Optionee will be required to
file the report.


BRAZIL


Terms and Conditions
Compliance with Law. By accepting the Share Option, the Optionee acknowledges
and agrees to comply with applicable Brazilian laws and to pay any and all
applicable Tax-Related Items associated with the exercise of the Share Option,
the receipt of any dividends, and the sale of the Ordinary Shares acquired under
the Plan.
Labor Law Acknowledgment. By accepting and/or exercising the Share Option, the
Optionee agrees that the Optionee is (i) making an investment decision, and (ii)
the value of the underlying Ordinary Shares is not fixed and may increase or
decrease in value without compensation.
Notifications
Exchange Control Information. If the Optionee is a Brazilian resident, the
Optionee must submit an annual or quarterly declaration of assets and rights
held outside Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include Ordinary Shares the Optionee acquires under the Plan and the
proceeds realized from the sale of such Ordinary Shares or the receipt of any
dividends.
Tax on Financial Transaction (IOF). Payments to foreign countries (including the
payment of the aggregate Option Exercise Price per Share) and repatriation of
funds into Brazil and the conversion between BRL and USD associated with such
fund transfers may be subject to the Tax on Financial Transactions. It is the
Optionee’s responsibility to comply with any applicable Tax on Financial
Transactions arising from the Optionee’s participation in the Plan. The Optionee
should consult with his or her personal tax advisor for additional details.
        12
Version: June 2020

--------------------------------------------------------------------------------





CANADA


Terms and Conditions
Termination of Employment. The following provision replaces Paragraph 3(b) of
the Agreement:
For purposes of this Share Option, the Optionee’s employment shall be considered
terminated as of the earliest of (1) the date the Optionee’s employment
relationship with the Company or any other Subsidiary is terminated, (2) the
date the Optionee receives notice of termination of employment; and (3) the date
the Optionee is no longer actively employed by the Company or any Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any). Such date will not be extended by any notice period (e.g., the date would
not be delayed by any contractual notice period or any period of “garden leave”
or similar period mandated under employment or other laws in the jurisdiction
where the Optionee is employed or the terms of the Optionee’s employment
agreement, if any). The Administrator shall have the exclusive discretion to
determine when the Optionee is no longer actively employed for purposes of the
Share Option (including whether the Optionee may still be considered to be
employed while on a leave of absence). Notwithstanding the foregoing, if
applicable employment standards legislation explicitly requires continued
entitlement to vesting during a statutory notice period, the Optionee’s right to
vest in the Share Options under the Plan, if any, will terminate effective as of
the last day of the Optionee’s minimum statutory notice period, but the Optionee
will not earn or be entitled to pro-rated vesting if the vesting date falls
after the end of the Optionee’s statutory notice period, nor will the Optionee
be entitled to any compensation for lost vesting.
The following provision applies if the Optionee is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.
Notifications
Securities Law Information. The Optionee will not be permitted to sell or
otherwise dispose of any Ordinary Shares acquired under the Plan within Canada.
The Optionee will only be permitted to sell or dispose of any Ordinary Shares
under the Plan if such sale or disposal takes place outside Canada on the
facilities on which such shares are traded (i.e., the Nasdaq Global Select
Market).
CHINA
The following terms and conditions apply to the Optionee if the Optionee is
subject to exchange control restrictions and regulations in China (regardless of
the Optionee’s nationality and residency status), including the requirements
imposed by the State Administration of Foreign Exchange (the “SAFE”), as
determined by the Company in its sole discretion:
Restriction on Sale. Notwithstanding the Plan and any other provision of the
Agreement to the contrary, the Optionee will not be permitted to sell any
Ordinary Shares acquired under the Plan unless and until the necessary approvals
have been obtained from the SAFE and remain effective, as determined by the
Company in its sole discretion.
        13
Version: June 2020

--------------------------------------------------------------------------------



Designated Broker. The Optionee acknowledges that all Ordinary Shares acquired
under the Plan will be deposited into a designated account established with a
broker designated by the Company. The Optionee further acknowledges that the
Optionee may not transfer Ordinary Shares out of the account at any time.
Sale of Ordinary Shares. The Optionee acknowledges and agrees that the Company
may require the Optionee to sell any Ordinary Shares acquired under the Plan at
such time(s) as determined by the Company in its discretion due to local legal
and regulatory requirements, as well as the terms of any approval issued by the
SAFE (including within a specified period following the Optionee’s termination
of employment). Further, the Optionee expressly and explicitly authorizes the
Company to issue instructions, on the Optionee’s behalf, to the Company's
designated broker or any other brokerage firm and/or third party administrator
engaged by the Company to hold any Ordinary Shares and other amounts acquired
under the Plan by the Optionee to sell such Ordinary Shares as may be required
to comply with the terms of the Company's SAFE approval and/or applicable legal
and regulatory requirements. In this regard, the Optionee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Ordinary Shares at any particular price.
Repatriation and Other Exchange Control Requirements. The Optionee acknowledges
and agrees that he or she will be required to immediately repatriate to China
the cash proceeds from the sale of any Ordinary Shares the Optionee acquires
under the Plan, as well as any cash dividends paid on such Ordinary Shares,
through a foreign disbursement account held by the Company's designated broker
to a special exchange control account established by a Subsidiary in China. The
Optionee further acknowledges and agrees that any proceeds from the sale of any
Ordinary Shares or the receipt of any cash dividends may be transferred to such
special account prior to being delivered to the Optionee. In this regard, the
Optionee also understands that the proceeds will be delivered to the Optionee as
soon as possible, but there may be delays in distributing the funds to the
Optionee due to exchange control requirements in China. As proceeds will be paid
to the Optionee in either U.S. dollars or Renminbi (at the Company's
discretion), the Optionee understands that the Optionee may be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this U.S. dollar account. The Optionee agrees to bear any remittance fees
charged by banks or other financial institutions to handle the payment of my
proceeds from the sale of Ordinary Shares. The Optionee further agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
Administration. The Optionee acknowledges that the Company will not be liable
for any costs, fees, lost interest or dividends or other losses the Optionee may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from the Company’s operation and enforcement of the Plan and the
Agreement in accordance with Chinese law including, without limitation, any
applicable SAFE rules, regulations and requirements.
FRANCE
Terms and Conditions
Language Consent. By accepting the Share Options, the Optionee confirms having
read and understood the documents relating to the Share Options which were
provided to the Optionee in English.


En acceptant l'attribution d’actions gratuites « Share Options », le Optionee
confirme avoir lu et compris les documents relatifs aux Share Options qui ont
été communiqués au Optionee en langue anglaise.


Notifications


Type of Award. The Share Options are not intended to qualify for special tax or
social security treatment in France.


        14
Version: June 2020

--------------------------------------------------------------------------------



GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of Ordinary Shares),
the report must be made electronically by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. The Optionee is
responsible for making this report.


HONG KONG
Terms and Conditions
Sale of Shares. In the event the Share Option becomes exercisable within six
months of the Grant Date, the Optionee agrees not to sell any Ordinary Shares
acquired upon exercise of the Share Option prior to the six-month anniversary of
the Grant Date.
Notifications
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Hong Kong residents are
advised to exercise caution in relation to the offer. If Hong Kong residents are
in any doubt about any of the contents of this document, they should obtain
independent professional advice. The Share Options and Ordinary Shares acquired
under the Plan do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company or its Subsidiaries. The
Agreement, the Plan and other incidental communication materials (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
each eligible employee of the Company or any Subsidiary and may not be
distributed to any other person.


IRELAND
Notifications
Director Notification Information. Directors, shadow directors and secretaries
of an Irish Subsidiary must notify such Subsidiary in writing upon (i) receiving
or disposing of an interest in the Company (e.g., the Share Options, Ordinary
Shares, etc.), (ii) becoming aware of the event giving rise to the notification
requirement, or (iii) becoming a director or secretary if such an interest
exists at the time, in each case if the interest represents more than 1% of the
Company. This notification requirement also applies with respect to the
interests of any spouse or children under the age of 18 of the director, shadow
director or secretary (whose interests will be attributed to the director,
shadow director or secretary). The Optionee should consult with his or her
personal legal advisor as to whether or not this notification requirement
applies.


ISRAEL


Terms and Conditions


Manner of Exercise. This provision supplements Paragraph 2 of the Agreement:
To facilitate compliance with withholding obligations for Tax-Related Items in
Israel, the Company reserves the right to require the Optionee to exercise the
Share Option by means of a “cashless-sell-all” method of exercise, whereby the
Optionee delivers irrevocable and unconditional instructions to MSSB, or such
other stock plan service provider as may be selected by the Company in the
future (the “Designated Broker”) to sell all Ordinary Shares
        15
Version: June 2020

--------------------------------------------------------------------------------



subject to the Share Option and deliver promptly to the Company an amount
sufficient to pay the aggregate Option Exercise Price per Share and any
Tax-Related Items.
Alternatively, the Company reserves the right to (a) require the Optionee to
sell all Ordinary Shares issued under this Agreement upon the Optionee’s
termination of employment, or (b) maintain the Ordinary Shares issued under this
Agreement in an account with the Designated Broker, until the Ordinary Shares
are sold. By accepting this Agreement, the Optionee authorizes the Company to
instruct the Designated Broker, to assist with the mandatory sale of such
Ordinary Shares (on the Optionee’s behalf pursuant to this authorization) and
the Optionee expressly authorizes the Designated Broker to complete the sale of
such Ordinary Shares. The Optionee agrees to sign any forms and/or consents
required by the Company or the Designated Broker to effectuate the sale of the
Ordinary Shares. The Optionee acknowledges that the Designated Broker is under
no obligation to arrange for the sale of the Ordinary Shares at any particular
price. Upon the sale of the Ordinary Shares, the cash proceeds from the sale of
the Ordinary Shares, less any brokerage fees or commissions and any Tax-Related
Items, will be delivered to the Optionee.
Notifications
Securities Law Information. This grant does not constitute a public offering
under the Securities Law, 1968.
ITALY


Terms and Conditions
Form of Payment for Options. Due to Italian securities laws, the Optionee will
be required to pay the aggregate Option Exercise Price per Share through the
delivery of irrevocable instructions to a broker to sell all of the Ordinary
Shares obtained upon exercise of the Share Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate Option
Exercise Price per Share for the Ordinary Shares being purchased. The remaining
proceeds of the sale of the Ordinary Shares, less any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Optionee. The Company
reserves the right to allow additional forms of payment depending on the
development of local law.
Plan Document Acknowledgement. By accepting the Share Option, the Optionee
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. The Optionee further acknowledges that
he or she has read and specifically and expressly approves the following clauses
in the Agreement: Section 1: Exercisability Schedule; Section 6: Responsibility
for Taxes; Section 9: Nature of Grant; Section 14: Choice of Law; Section 15:
Venue; Section 17: Imposition of Other Requirements; and Section 18: Electronic
Delivery and Acceptance of Documents.


JAPAN
Notifications


Exchange Control Information. If the payment amount to purchase Ordinary Shares
in one transaction exceeds ¥30,000,000, the Optionee must file a Payment Report
with the Ministry of Finance (through the Bank of Japan or the bank through
which the payment was effected). If the payment amount to purchase Ordinary
Shares in one transaction exceeds ¥100,000,000, Participant must file a
Securities Acquisition Report, in addition to a Payment Report, with the
Ministry of Finance (through the Bank of Japan).


KOREA
There are no country-specific provisions.


        16
Version: June 2020

--------------------------------------------------------------------------------



NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Information. The Optionee is being offered a Share Option which,
if vested, will entitle the Optionee to acquire Ordinary Shares in accordance
with the terms of the Agreement and the Plan. The Ordinary Shares, if issued,
will give the Optionee a stake in the ownership of the Company. The Optionee may
receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, the Optionee
will be paid only after all creditors and holders of preference shares (if any)
have been paid. The Optionee may lose some or all of the Optionee’s investment,
if any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Optionee may not be given all the information usually required. The Optionee
will also have fewer other legal protections for this investment. The Optionee
is advised to ask questions, read all documents carefully, and seek independent
financial advice before committing.
The Ordinary Shares (in the form of ADSs) are quoted on the Nasdaq Global Select
Market. This means that if the Optionee acquires Ordinary Shares under the Plan,
the Optionee may be able to sell the Ordinary Shares on the Nasdaq Global Select
Market if there are interested buyers. The Optionee may get less than the
Optionee invested. The price will depend on the demand for the Ordinary Shares.
For information on risk factors impacting the Company’s business that may affect
the value of the Ordinary Shares, the Optionee should refer to the risk factors
discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://ir.beigene.com/.
POLAND
Notifications
Exchange Control Information. The transfer of funds in excess of a certain
amount (currently PLN 15,000, unless the transfer is connected with the business
activity of an entrepreneur, in which case a lower threshold may apply) out of
or into Poland must be made through a bank account in Poland. The Optionee
understands that he or she is required to store all documents connected with any
foreign exchange transactions for a period of five years, as measured from the
end of the year in which such transaction occurred. The Optionee should consult
with his or her personal legal advisor to determine what he or she must do to
fulfill any applicable reporting/exchange control duties.
RUSSIA
Terms and Conditions
Securities Law Notification. This Agreement, the Plan and all other materials
the Optionee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. Any issuance of Ordinary
Shares under the Plan has not and will not be registered in Russia and hence the
Ordinary Shares described in any Plan-related documents may not be offered or
placed in public circulation
        17
Version: June 2020

--------------------------------------------------------------------------------



in Russia. In no event will Ordinary Shares issued to the Optionee under the
Plan be delivered to the Optionee in Russia.
Exchange Control Information. All restrictions on the payment of funds by
non-residents into a Russian resident’s declared foreign brokerage account,
including dividends and proceeds from the sale of Ordinary Shares, have been
abolished as of January 1, 2020. The Optionee can receive, hold and remit
dividends and proceeds from the sale of Ordinary Shares into and out of the
Optionee’s brokerage account without any requirement to first repatriate such
funds to an authorized bank in Russia. The Optionee should be aware that the
rules related to foreign bank accounts are different and that pursuant to
changes effective December 2, 2019 (with retroactive effect to January 1, 2018),
certain restrictions with respect to payments by non-residents into a Russian
currency resident’s foreign bank account will continue to apply where the
foreign bank account is located in the U.S. The Optionee should contact his or
her personal advisor to confirm the application of the exchange control
restrictions prior to exercising the Share Option and selling Ordinary Shares as
significant penalties may apply in case of non-compliance with the exchange
control restrictions and because such exchange control restrictions are subject
to change.
SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Optionee hereby agrees that any
Ordinary Shares acquired pursuant to the Share Options will not be sold or
offered for sale in Singapore, unless such sale or offer is made: (1) after six
(6) months of the Grant Date, (2) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 1006 Ed.) (“SFA”), or (3) pursuant to, and in
accordance with, the conditions of any other applicable provisions of the SFA.
Notifications


Securities Law Information. The grant of the Share Options is being made in
reliance on section 273(1)(f) of the SFA and is not made with a view to the
Ordinary Shares being subsequently offered for sale to any other party. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Director Notification Obligation. The directors (including alternative
directors, substitute directors and shadow directors1) of a Singaporean
Subsidiary are subject to certain notification requirements under the Singapore
Companies Act.  The directors must notify the Singaporean Subsidiary in writing
of an interest (e.g., the Award or Ordinary Shares) in the Company within two
(2) business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of the Share Options or when
Ordinary Shares acquired under the Plan are subsequently sold), or
(iii) becoming a director.


SPAIN


Terms and Conditions
Labor Law Acknowledgment. The following provision supplements Paragraph 9 of the
Agreement:
By accepting the Share Option, the Optionee acknowledges that the Optionee
consents to participation in the Plan and has received a copy of the Plan.
A termination of employment for any reason (including for the reasons listed
below) will automatically result in the forfeiture of any unvested Share Option;
in particular, the Optionee understands and agrees that the Option will be
forfeited without entitlement to the underlying Ordinary Shares or to any amount
as indemnification in the event of a

1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.
        18
Version: June 2020

--------------------------------------------------------------------------------



termination of employment prior to vesting by reason of, including, but not
limited to, resignation, disciplinary dismissal with or without cause,
individual or collective layoff with or without cause, material modification of
employment under Article 41 of the Worker’s Statute, relocation under Article 40
of the Worker’s Statute, Article 50 of the Worker’s Statute, Article 10.3 of
Royal Decree 1382/1985 and unilateral withdrawal by the Employer.
Furthermore, the Optionee understands that the Company has unilaterally,
gratuitously, and in its sole discretion decided to grant Share Options under
the Plan to individuals who may be employees of the Company and its Subsidiaries
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not bind the
Company or any Subsidiary, other than to the extent set forth in the Agreement.
Consequently, the Optionee understands that the Share Option is offered on the
assumption and condition that the Share Option and any Ordinary Shares acquired
under the Plan are not part of any employment contract (either with the Company
or any Subsidiary), and shall not be considered a mandatory benefit, salary for
any purposes (including severance compensation), or any other right whatsoever.
In addition, the Optionee understands that this offer would not be made but for
the assumptions and conditions referred to above; thus, the Optionee
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of or right to the Share Option shall be null and void.
Notifications
Securities Law Information. The Share Option does not qualify under Spanish
regulations as securities. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement has not been nor will it be registered with the Comisión Nacional
del Mercado de Valores, and does not constitute a public offering prospectus.
Exchange Control Information. The Optionee must declare the acquisition,
ownership and disposition of stock in a foreign company (including Ordinary
Shares acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness, for statistical
purposes. The Optionee must also declare ownership of any Ordinary Shares by
filing a Form D-6 with the Directorate of Foreign Transactions each January
while the Ordinary Shares are owned. In addition, the sale of Ordinary Shares
must also be declared on Form D-6 filed with the DGCI in January, unless the
sale proceeds exceed €1,502,530, or the Optionee holds 10% or more of the share
capital of the Company or other such amount that would entitle the Optionee to
join the Board, in which case the filing is due within one month after the sale.
SWITZERLAND
Notifications
Securities Law Information. Neither this document nor any materials relating to
the Ordinary Shares constitutes a prospectus according to articles 35 et seq. of
the Swiss Federal Act on Financial Services (“FinSA”), and neither this document
nor any materials relating to the Ordinary Shares may be publicly distributed or
otherwise made publicly available in Switzerland to any person other than an
employee of the Company or one of its Subsidiaries. Neither this document nor
any other offering or marketing material relating to the Share Option has been
or will be filed with, approved or supervised by any Swiss reviewing body
according to Article 51 of FinSA or any Swiss regulatory authority (in
particular, the Swiss Financial Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and any Subsidiary. The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.
        19
Version: June 2020

--------------------------------------------------------------------------------



Exchange Control Information. The Optionee understands and acknowledges that the
Optionee may acquire and remit foreign currency (including proceeds from the
sale of Ordinary Shares of the Company) into Taiwan up to US$5,000,000 per year.
The Optionee further understands that if the transaction amount is TWD$500,000
or more in a single transaction, the Optionee must submit a Foreign Exchange
Transaction Form and also provide supporting documentation to the satisfaction
of the remitting bank. The Optionee acknowledges that the Optionee should
consult his or her personal legal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
TURKEY
Terms and Conditions
Securities Law Information. Under Turkish law, the Optionee is not permitted to
sell any Ordinary Shares acquired under the Plan in Turkey. The Shares are
currently traded on the Nasdaq Global Select Market, which is located outside
Turkey, under the ticker symbol “BGNE” and the Ordinary Shares may be sold
through this exchange.
Financial Intermediary Obligation. The Optionee acknowledges that any activity
related to investments in foreign securities (e.g., the sale of Ordinary Shares)
should be conducted through a bank or financial intermediary institution
licensed by the Turkey Capital Markets Board and should be reported to the
Turkish Capital Markets Board. The Optionee is solely responsible for complying
with this requirement and should consult with a personal legal advisor for
further information regarding any obligations in this respect.
UNITED ARAB EMIRATES
Terms and Conditions
Securities Law Information. The Share Options are granted under the Plan only to
select employees of the Company and its Subsidiaries and are in the nature of
providing employee equity incentives in the United Arab Emirates. The Plan and
the Agreement are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If the Optionee does not understand the contents of the Plan and the Agreement,
the Optionee should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan. Neither the Ministry of
Economy nor the Dubai Department of Economic Development has approved the Plan
or the Agreement nor taken steps to verify the information set out herein, and
has no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions


Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Agreement:


Without limitation to Paragraph 6 of the Agreement, the Optionee agrees that the
Optionee is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). The Optionee also agrees to indemnify and keep
indemnified the Company or the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Optionee’s behalf.


Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply if the
indemnification can be viewed as a loan. In such case, if the amount of any
income tax due is not collected from or paid by the Optionee within 90 days of
the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the
        20
Version: June 2020

--------------------------------------------------------------------------------



Optionee on which additional income tax and national insurance contributions
(“NICs”) may be payable. The Optionee will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company or the Employer, as
applicable, any employee NICs due on this additional benefit, which the Company
or the Employer may recover from the Optionee by any of the means referred to in
Paragraph 6 of the Agreement.




        21
Version: June 2020